Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION
                                              No. 04-18-00882-CV

                       IN RE TENNESEE GAS PIPELINE COMPANY, INC.

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 16, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 20, 2018, relator filed a petition for writ of mandamus and the real parties

in interest filed a response. After considering the petition and the response, this court concludes

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM




1
 This proceeding arises out of Cause No. 17-03-17323-CV, styled Juan Perez, Jr. and Rose Perez v. Tennessee Gas
Pipeline Co., Inc., pending in the 79th Judicial District Court, Brooks County, Texas, the Honorable Richard C. Terrell
presiding.